Exhibit 10.39

OCH-ZIFF DEFERRED CASH INTEREST PLAN

The Partnerships have established the Och-Ziff Deferred Cash Interest Plan, as
may be amended from time to time (the “Plan”), for the purpose of compensating
and incentivizing certain key personnel for their service to the Och-Ziff Group
and further aligning their interests with the interests of the shareholders of
Och-Ziff Capital Management Group LLC through the use of notional investments in
one or more investment funds managed or sponsored by the Partnerships or their
Affiliates. The Plan is intended to be a plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated individuals, and shall be interpreted and administered to the
extent possible in a manner consistent with such intent.

Article 1. Definitions

Any capitalized terms that are not defined herein shall have the meaning
ascribed to them in the Limited Partnership Agreements.

 

1.1 Administrator means the PMC Chairman.

 

1.2 Award means a notional U.S. dollar amount distributed in cash to a
Participant in accordance with the terms of this Plan.

 

1.3 Award Agreement means the award acceptance form to be entered into by a
Participant in connection with an Award.

 

1.4 Cause shall have the meaning set forth for such term in a Participant’s
Partner Agreements in effect on the Grant Date or where a Participant’s Partner
Agreements do not define “cause” (or words of like import), “Cause” shall have
the meaning set forth in the Limited Partnership Agreements in effect on the
Grant Date.

 

1.5 Eligible Person means an Active Individual LP that the Administrator has
determined in his sole discretion to be eligible to participate in this Plan.

 

1.6 Fund Investment Account means the book-keeping entry account maintained by
the Partnerships for each Participant that reflects such Participant’s Award and
adjustments thereto (including gains, losses and expenses).

 

1.7 General Partner means, collectively, Och-Ziff Holding Corporation and
Och-Ziff Holding LLC and any other entity from time to time serving as general
partner (or equivalent) of one of the Partnerships.

 

1.8 Grant Date means the effective date on which the Administrator grants an
Award.

 

1.9 Limited Partnership Agreements means the limited partnership agreements of
each of the Partnerships.

 

1.10 Notional Investment Date means the first day of the calendar month
following the Grant Date of an Award.



--------------------------------------------------------------------------------

1.11 OZ Funds shall have the meaning set forth in Section 4.3 herein.

 

1.12 Participant means an Eligible Person who has been selected by the
Administrator, in his sole discretion, to participate in this Plan.

 

1.13 Partnerships means each of OZ Management LP, OZ Advisors LP, OZ Advisors II
LP, and any other partnership or entity whose general partner (or equivalent) is
a General Partner.

 

1.14 Termination of Affiliation means the Participant’s Withdrawal or Special
Withdrawal or the Participant otherwise ceasing to be an Active Individual LP.

 

1.15 Vested means a Participant has an interest in a portion of his or her Fund
Investment Account with respect to an Award that is not forfeitable other than
as described in Section 3.2 below.

 

1.16 Vesting Date means the date upon which all or a portion of an Award vests
in accordance with this Plan and the relevant Award Agreement.

Article 2. Eligibility

 

2.1 Eligibility. The Administrator may grant Awards to any Eligible Person,
whether or not he or she has previously received an Award.

 

2.2 Award Agreement. To the extent not set forth in this Plan, the terms and
conditions of each Award (which need not be the same for each Award or for each
Participant) shall be set forth in an Award Agreement substantially in the form
attached as Exhibit A hereto (which form may be changed from time to time by the
Administrator in his sole discretion).

Article 3. Vesting and Distributions

 

3.1 Award Amount; Vesting. Except as otherwise designated by the Administrator
and as set forth in an Award Agreement, an Award shall vest in three equal
annual installments commencing on January 1st of the calendar year following the
Grant Date and, thereafter, on the first and second anniversaries of such date.
A Participant will become Vested in amounts credited to his or her Fund
Investment Account in respect of an Award in accordance with such vesting
schedule, provided that, except as otherwise set forth in the applicable Award
Agreement, the Participant has not experienced a Termination of Affiliation and
has not given notice of Withdrawal due to his or her resignation on or prior to
such Vesting Date.

 

3.2

Forfeiture. Except as otherwise set forth in the applicable Award Agreement or
Partner Agreements, upon a Participant’s Termination of Affiliation or, if
earlier, upon receipt by the General Partner of the Participant’s notice of a
Withdrawal due to resignation, the portion of the Participant’s Fund Investment
Account which is not Vested as of such date shall be forfeited. In addition, the
Participant’s Fund Investment Account shall be forfeited in full and
distributions in respect thereof shall be subject to forfeiture in

 

2



--------------------------------------------------------------------------------

  accordance with, and to the extent provided in, the Limited Partnership
Agreements or the Participant’s Partner Agreements in the event of any breach by
the Participant of restrictive covenants applicable to the Participant or as
otherwise provided in the Participant’s Partner Agreements. Unless otherwise
provided in the Limited Partnership Agreements or the Participant’s Partner
Agreements, the provisions of the foregoing sentence shall also apply in the
event that the Participant is subject to a Withdrawal for Cause.

 

3.3 Distributions. Subject to the provisions of Section 8.3, a Participant shall
receive a lump sum cash distribution in respect of each Vested portion of his or
her Fund Investment Account on a date to be determined by the General Partner
and expected to be on or about the last day of the calendar month in which the
applicable Vesting Date occurs; provided that such payment shall be made in all
events within seventy (70) days following the applicable Vesting Date. Such
distribution shall be made by OZ Management LP except to the extent that the
Administrator determines in his sole discretion that other Partnerships should
distribute some or all of the distributable amount.

Article 4. Investment in the Fund Investment Account

 

4.1 Crediting of Awards to Fund Investment Accounts. A Participant’s Award shall
be credited to his or her Fund Investment Account on the Notional Investment
Date.

 

4.2 Deemed Investment Fund Allocation. A Participant’s Award shall be deemed
invested on a no-fee, no-carry basis in one or more of the investment funds set
forth in Section 4.3 below as determined by the Administrator in his sole
discretion.

 

4.3 Investment Funds. The Administrator in his sole discretion may make Awards
under this Plan in respect of notional investments in any class of interests in
any of the investment funds managed or sponsored by the Partnerships or their
Affiliates from time to time (collectively, the “OZ Funds”). If the
Administrator in his sole discretion determines that any OZ Fund in respect of
which all or part of an Award was granted to a Participant should cease to be
available under this Plan for any reason, the Administrator shall have the
authority to reallocate the portion of such Participant’s Fund Investment
Account that had previously been attributable to notional investments in such OZ
Fund pursuant to such Award (including any notional earnings, gains, losses and
expenses relating thereto) to one or more of the other OZ Funds available at
such time.

 

4.4 Investment Fund Designation and Reallocations. With respect to each Award,
the Administrator shall initially designate in an Award Agreement the OZ Funds
(and, if applicable, the class of interests therein) to which such Award shall
be allocated and the proportions of such Award that shall be allocated to each
such OZ Fund. After the Grant Date of any Award, the Administrator in his sole
discretion may determine to reallocate all or any of the portion of such
Participant’s Fund Investment Account that is attributable to the notional
investments made in any OZ Fund pursuant to such Award (including any notional
earnings, gains, losses and expenses relating thereto) to one or more of the
other OZ Funds available at such time.

 

3



--------------------------------------------------------------------------------

4.5 Calculation of Deemed Investments. For book-keeping purposes, each portion
of a Participant’s Fund Investment Account allocated to a notional investment in
a class of interests in an OZ Fund shall be converted into notional interests of
such fund by dividing the amount so allocated by the value of an interest of
such class on the Notional Investment Date, which value shall be determined by
the Administrator based on the portion of such fund’s net asset value allocated
to such class of interests of such fund (if applicable, or based on any other
valuation consistent with the governing documents of the relevant OZ Fund or the
policies of the Och-Ziff Group) on the Notional Investment Date. Thereafter, a
Participant’s notional investment in each such class of interests of such fund
will be valued by the Administrator as of any Vesting Date or date of any
reallocation made in accordance with Sections 4.3 or 4.4 by multiplying the
number of notional interests credited to his or her Fund Investment Account in
respect of such class of interests of such fund on such date by the value of an
interest of such class on such date, which value shall be determined based on
the fund’s net asset value (if applicable, or based on any other valuation
consistent with the governing document of the relevant OZ Fund or the policies
of the Och-Ziff Group) on the Vesting Date.

 

4.6 Notional Investments. This Plan provides only for “notional investments.”
Therefore, earnings, gains, expenses and losses reflected by changes in the
valuation of a Participant’s Fund Investment Account or the portions thereof
allocated to notional investments in particular OZ Funds determined by the
Administrator from time to time in accordance with Section 4.5 are hypothetical
and not actual, but shall be applied to measure the value of a Participant’s
Fund Investment Account and the amount of liability of OZ Management LP (or
other entity as determined by the Administrator) to make payments to, or on
behalf of, the Participant.

Article 5. Beneficiary Designation

 

5.1 Beneficiary Designation. Each Participant shall have the right, at any time,
to designate any person or persons as beneficiary or beneficiaries (both
principal as well as contingent) to whom payment of the Vested portion of the
Participant’s Fund Investment Account (if any) shall be made in the event of the
Participant’s death. In the event of multiple beneficiaries, such payment shall
be apportioned among the beneficiaries in accordance with the applicable
designation forms. A beneficiary designation may be changed by a Participant by
filing such change on a form prescribed by the Administrator. The receipt of a
new beneficiary designation form will cancel all previously filed beneficiary
designations.

 

5.2 Failure to Designate. If a Participant fails to designate a beneficiary as
provided above, or if all designated beneficiaries predecease the Participant,
then all payments hereunder in respect of the Participant shall be made to the
Participant’s estate.

Article 6. Plan Administration

 

6.1

Administrator. The Administrator is responsible for the administration of this
Plan. The Administrator has the authority to name one or more delegates to carry
out certain responsibilities hereunder. Any such delegate shall have (a) the
power and authority to

 

4



--------------------------------------------------------------------------------

  take all necessary actions to carry out the ordinary course duties generally
undertaken by the Administrator and (b) the power and authority to sign
contracts, certificates and other instruments, subject in the case of each of
clauses (a) and (b) to the general or specific, written or oral authorization of
the Administrator.

 

6.2 Action. Action by the Administrator may be taken in accordance with
procedures that the Administrator adopts from time to time and that the Legal
Department of the Och-Ziff Group determines are legally permissible.

 

6.3 Powers of the Administrator. The Administrator shall administer and manage
this Plan and shall have (and shall be permitted to delegate in accordance with
this Plan) all powers necessary to accomplish that purpose, including (but not
limited to) the following:

(a)    To exercise discretionary authority to construe, interpret, and
administer this Plan;

(b)    To exercise discretionary authority to make all decisions regarding
eligibility, participation and investments, to make allocations and
determinations required by this Plan, and to maintain records regarding
Participants’ Fund Investment Accounts;

(c)    To compute and certify to the Partnerships the amount and kinds of
payments to Participants or their beneficiaries, and to determine the time and
manner in which such payments are to be paid;

(d)    To authorize all disbursements by OZ Management LP (or such other
Partnerships as determined by the Administrator) pursuant to this Plan;

(e)    To maintain (or cause to be maintained) all the necessary records for
administration of this Plan;

(f)    To make and publish such rules for the regulation of this Plan as are not
inconsistent with the terms hereof;

(g)    To authorize his delegates to delegate to other individuals or entities
from time to time the performance of any of the delegates’ duties or
responsibilities hereunder;

(h)    To establish or to change the OZ Funds under Article 4;

(i)    To hire agents, accountants, actuaries, consultants and legal counsel to
assist in operating and administering this Plan; and

(j)    Notwithstanding any other provision of this Plan, the Administrator may
take any action he deems appropriate in furtherance of any policy of the
Och-Ziff Group respecting insider trading as may be in effect from time to time.

(k)    The Administrator has the exclusive and discretionary authority to
construe and to interpret this Plan, to decide all questions of eligibility for
benefits, to determine the

 

5



--------------------------------------------------------------------------------

amount and manner of payment of such benefits and to make any determinations
that are contemplated by (or permissible under) the terms of this Plan, and the
Administrator’s decisions on such matters will be final and conclusive on all
parties. Any such decision or determination shall be made in the absolute and
unrestricted discretion of the Administrator, even if (1) such discretion is not
expressly granted by the Plan provision in question, or (2) a determination is
not expressly called for by the Plan provision in question, and even though
other Plan provisions expressly grant discretion or call for a determination. As
a result, benefits under the Plan will be paid only if the Administrator decides
in his discretion that the Participant is entitled to them. In the event of a
review by a court, arbitrator or any other tribunal, any exercise of the
Administrator’s discretionary authority shall not be disturbed unless it is
clearly shown to be arbitrary and capricious.

 

6.4 Compensation, Indemnity and Liability. The Administrator will serve without
bond and without compensation for services hereunder. All expenses of this Plan
and the Administrator will be paid by the Partnerships. To the extent deemed
appropriate by the Administrator, any such expense may be charged against
specific Participant Fund Investment Accounts, thereby reducing the obligation
of the Partnerships. Neither the Administrator nor any individual acting as the
delegate of the Administrator shall be liable for any act or omission of any
other member or individual, nor for any act or omission on his or her own part,
excepting his or her own willful misconduct. The Partnerships will indemnify and
hold harmless each member of the Administrator and any service provider of the
Partnerships (or an affiliate, if recognized as an affiliate for this purpose by
the Administrator) acting as the delegate of the Administrator against any and
all expenses and liabilities, including reasonable legal fees and expenses,
arising out of his or her service as Administrator (or his or her serving as the
delegate of the Administrator), excepting only expenses and liabilities arising
out of his or her own willful misconduct.

 

6.5 Taxes. If the whole or any part of any Participant’s Fund Investment Account
becomes liable for the payment of any estate, inheritance, income, employment,
or other tax which OZ Management LP (or other entity as determined by the
Administrator) may be required to pay or withhold, such entity will have the
full power and authority to withhold and pay such tax out of any moneys or other
property in its hand for the account of the Participant. To the extent
practicable, the Participant will be provided notice of such withholding. Prior
to making any payment, OZ Management LP (or other entity as determined by the
Administrator) may require such releases or other documents from any lawful
taxing authority as it shall deem necessary.

Article 7. Claims Procedures

 

7.1

Claims for Benefits. If a Participant, beneficiary or other person (hereafter,
“Claimant”) does not receive timely payment of any benefits which he or she
believes is due and payable under this Plan, he or she may make a claim for
benefits to the Administrator. The claim for benefits must be in writing and
addressed to the Administrator. If the claim for benefits is denied, the
Administrator will notify the Claimant within 90 days after the Administrator
initially received the benefit claim. However, if special

 

6



--------------------------------------------------------------------------------

  circumstances require an extension of time for processing the claim, the
Administrator will furnish notice of the extension to the Claimant prior to the
termination of the initial 90-day period and such extension may not exceed one
additional, consecutive 90-day period. Any notice of a denial of benefits should
advise the Claimant of the basis for the denial, any additional material or
information necessary for the Claimant to perfect his or her claim, and the
steps which the Claimant must take to appeal his or her claim for benefits.

 

7.2 Appeals of Denied Claims. Each Claimant whose claim for benefits has been
denied may file a written appeal for a review of his or her claim by the
Administrator. The request for review must be filed by the Claimant within 60
days after he or she received the notice denying his or her claim. The decision
of the Administrator will be communicated to the Claimant within 60 days after
receipt of a request for appeal. The notice shall set forth the basis for the
Administrator’s decision. If there are special circumstances which require an
extension of time for completing the review, the Administrator’s decision may be
rendered not later than 120 days after receipt of a request for appeal.

Article 8. Amendment and Termination

 

8.1 Amendments. Subject to the provisions of Section 8.3, the Administrator has
the right in his sole discretion to amend this Plan in whole or in part at any
time and in any manner, including the terms on which distributions are made, and
the form and timing of distributions. However, no Plan amendment shall reduce
the amount credited to the Fund Investment Account of any Participant as of the
date such amendment is adopted. Any amendment shall be in writing and adopted by
the Administrator. All Participants and beneficiaries shall be bound by such
amendment.

 

8.2 Termination of Plan. The Partnerships expect to continue this Plan, but are
not obligated to do so. Subject to the provisions of Section 8.3, the
Partnerships, acting by the Administrator, reserve the right to discontinue and
terminate this Plan at any time, in whole or in part, for any reason (including
a change, or an impending change, in the tax laws of the United States or any
State). Termination of this Plan will be binding on all Participants (and a
partial termination shall be binding upon all affected Participants) and their
beneficiaries, but in no event may such termination reduce the amounts credited
at that time to any Participant’s Fund Investment Account. If this Plan is
terminated (in whole or in part), the termination resolution shall provide for
how amounts theretofore credited to affected Participants’ Fund Investment
Accounts will be distributed.

 

8.3

Section 409A. Payments under this Plan are intended to comply with Section 409A
of the Code to the extent subject thereto, and, accordingly, to the maximum
extent permitted, this Plan and any Award Agreement thereunder shall be
interpreted in accordance with such intent. Notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid an accelerated
or additional tax under Section 409A of the Code, the Participant shall not be
considered to have terminated service with the Partnerships for purposes of any
payments under this Plan which are subject to Section 409A of the Code until the
Participant has incurred a “separation from service” from the Partnerships
within the meaning of Section 409A of the Code. Each amount to

 

7



--------------------------------------------------------------------------------

  be paid pursuant to this Plan and the Award Agreement shall be construed as a
separate identified payment for purposes of Section 409A of the Code. Without
limiting the foregoing and notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid an accelerated or additional
tax under Section 409A of the Code, amounts that would otherwise be payable
pursuant to this Plan and the Award Agreement during the six-month period
immediately following the Participant’s separation from service shall instead be
paid on the first business day after the date that is six months following the
Participant’s separation from service (or, if earlier, the Participant’s date of
death). The Partnerships make no representation that any or all of the payments
described in this Plan will be exempt from or comply with Section 409A of the
Code and make no undertaking to preclude Section 409A of the Code from applying
to any such payment. The Participant shall be solely responsible for the payment
of any taxes and penalties incurred under Section 409A of the Code.

Article 9. Miscellaneous

 

9.1 Limitation on Participant’s Rights. No individual shall have any claim to
receive any Award under this Plan, and there is no obligation for uniformity of
treatment of Awards under this Plan. Nothing in this Plan or any Award Agreement
shall confer upon any Participant any right to continue as an Active Individual
LP or shall interfere with or restrict the right of each Partnership or its
equity holders (or of a Subsidiary or its equity holders, as the case may be) to
terminate such Participant’s active involvement with the Partnership at any time
for any reason whatsoever, with or without cause. The Partnerships reserve the
right to terminate the service of any Participant without any liability for any
claim against the Partnerships under this Plan, except for a claim for payment
of deferrals as provided herein.

 

9.2 Compensation Clawback Policy. Awards shall be subject to any compensation
recovery policy adopted by the Partnerships from time to time, including,
without limitation, the compensation recovery provisions set forth in the
Limited Partnership Agreements, the clawback provisions set forth in the
Participant’s Partner Agreements, and policies adopted to comply with applicable
law.

 

9.3 Unfunded Obligation of the Partnerships. The benefits provided by this Plan
are unfunded. All amounts payable under this Plan to Participants are paid from
the general assets of the Partnerships. Nothing contained in this Plan requires
the Partnerships to set aside or hold in trust any amounts or assets for the
purpose of paying benefits to Participants. Neither a Participant, beneficiary,
nor any other person shall have any property interest, legal or equitable, in
any specific Partnership asset. This Plan creates only a contractual obligation
on the part of the Partnerships, and the Participant has the status of a general
unsecured creditor of the Partnerships with respect to amounts of compensation
deferred hereunder. Such a Participant shall not have any preference or priority
over, the rights of any other unsecured general creditor of the Partnerships. No
other entity guarantees or shares such obligation, and no other entity shall
have any liability to the Participant or his or her beneficiary.

 

8



--------------------------------------------------------------------------------

9.4 Offset. Except as otherwise set forth herein, amounts due to or in respect
of Participants under this Plan shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, defense or other right
which the Partnerships may have against a Participant or others.

 

9.5 Other Plans. This Plan shall not affect the right of any Eligible Person or
Participant to participate in and receive benefits under and in accordance with
the provisions of any other benefit plans which are now or hereafter maintained
by the Partnerships, unless the terms of such other benefit plan or plans
specifically provide otherwise or it would cause such other plan to violate a
requirement for tax favored treatment.

 

9.6 Receipt or Release. Any payment to a Participant in accordance with the
provisions of this Plan shall, to the extent thereof, be in full satisfaction of
all claims against the Administrator and the Partnerships, and the Administrator
may require such Participant, as a condition precedent to such payment, to
execute a receipt and release to such effect.

 

9.7 Governing Law. This Plan shall be construed, administered, and governed in
all respects in accordance with applicable federal law and, to the extent not
preempted by federal law, in accordance with the laws of the State of Delaware
(other than its laws relating to choice of law). If any provisions of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

 

9.8 Gender, Tense and Examples. In this Plan, whenever the context so indicates,
the singular or plural number and the masculine, feminine, or neuter gender
shall be deemed to include the other. Whenever an example is provided or the
text uses the term “including” followed by a specific item or items, or there is
a passage having a similar effect, such passage of this Plan shall be construed
as if the phrase “without limitation” followed such example or term (or
otherwise applied to such passage in a manner that avoids limitation on its
breadth of application).

 

9.9 Successors and Assigns; Nonalienation of Benefits. This Plan inures to the
benefit of and is binding upon the parties hereto and their successors, heirs
and assigns; provided, however, that except as otherwise permitted by the
Limited Partnership Agreements, the amounts credited to the Fund Investment
Account of a Participant are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge,
garnishment, execution or levy of any kind, either voluntary or involuntary, and
any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
charge or otherwise dispose of any right to any benefits payable hereunder,
including, any assignment or alienation in connection with a separation,
divorce, child support or similar arrangement, will be null and void and not
binding on this Plan or the Partnerships. Notwithstanding the foregoing, the
Administrator reserves the right to make payments in accordance with a divorce
decree, judgment or other court order as and when cash payments are made in
accordance with the terms of this Plan from the Fund Investment Account of a
Participant. Any such payment shall be charged against and reduce the
Participant’s Fund Investment Account.

 

9



--------------------------------------------------------------------------------

9.10 Facility of Payment. Whenever, in the Administrator’s opinion, a
Participant or beneficiary entitled to receive any payment hereunder is
incapacitated in any way so as to be unable to manage his or her financial
affairs, the Administrator may direct OZ Management LP (or other entity as
determined by the Administrator) to make payments to such person or to the legal
representative of such person for his or her benefit, or to apply the payment
for the benefit of such person in such manner as the Administrator considers
advisable. Any payment in accordance with the provisions of this section shall
be a complete discharge of any liability for the making of such payment to the
Participant or beneficiary under this Plan.

 

9.11 Conflict. In the event of a conflict among this Plan, an Award Agreement,
the Limited Partnership Agreements and the Partner Agreements applicable to a
Participant in respect of the Award granted under an Award Agreement, such
Partner Agreements shall control except to the extent otherwise required by
Section 409A of the Code.

 

9.12 Remedies. Any remedies provided for in this Plan shall be cumulative in
nature and shall be in addition to any other remedies whatsoever (whether by
operation of law, equity, contract or otherwise) which any party may otherwise
have.

 

9.13 Effective Date. This Plan shall take effect on the date of its adoption by
the General Partner on behalf of the Partnerships.

 

10



--------------------------------------------------------------------------------

Exhibit A

OCH-ZIFF DEFERRED CASH INTEREST PLAN

AWARD ACCEPTANCE FORM

[NAME]

[ADDRESS]

[CITY, STATE, ZIP]

The Partnerships grant to [NAME] (“you” or “Participant”), effective as of
[DATE], an Award (the “Award”) as described below, subject to the Och-Ziff
Deferred Cash Interest Plan, as amended from time to time (the “Plan”).
Capitalized terms used but not defined herein shall have the meanings set forth
in the Plan.

 

Award Value on Grant Date:

   $

OZ Funds into which Award is invested:

  

[    ]% in [name of fund]

[    ]% in [name of fund]

(a)    Except as otherwise provided herein and/or in the Plan, the Award will
become Vested on the Vesting Dates and in the amounts indicated below, provided
that you have not experienced a Termination of Affiliation and have not given
notice of your resignation. The Vested portion of the Award will be distributed
in a lump sum on a date to be determined by the General Partner and expected to
be on or about the last day of the calendar month in which the applicable
Vesting Date occurs; provided that such payment shall be made in all events
within seventy (70) days following the applicable Vesting Date.1

 

Vesting Date

   Percentage Vested  

[January 1, 20[    ]]

     33.33 % 

[First anniversary of January 1, 20[    ]]

     33.33 % 

[Second anniversary of January 1, 20[    ]]

     33.34 % 

(b)    In the event that you have a Termination of Affiliation due to Disability
or death, or you are subject to a Withdrawal without Cause, the Award shall
become Vested on the date (or dates) the Award would have otherwise become
Vested in accordance with the vesting schedule set forth above and shall be paid
in accordance with paragraph (a) above.

(c)    Except as otherwise provided herein and/or in the Plan, in the event that
you have a Termination of Affiliation or have given notice of your Withdrawal
due to resignation, any portion of the Award that is unvested, and any of your
rights hereunder, shall be terminated, cancelled and forfeited effective
immediately upon such Termination of Affiliation (or, if earlier, upon receipt
by the General Partner of your notice of resignation).

 

 

1 Vesting conditions herein (including paragraphs b and d) to be consistent with
the participant’s partner agreements.

 

11



--------------------------------------------------------------------------------

(d)    The Award shall be subject to forfeiture in accordance with, and to the
extent provided in, the Limited Partnership Agreements or your Partner
Agreements in the event of your breach of any restrictive covenants applicable
to you or as otherwise provided in the Limited Partnership Agreements or your
Partner Agreements. Unless otherwise provided in your Partner Agreements, the
provisions of the foregoing sentence shall also apply in the event that you are
subject to any Withdrawal for Cause.

(e)    This Acceptance Form does not supersede, or otherwise amend or affect any
other awards, agreements, rights or restrictions that may exist between the
parties.

In the event of a conflict among this Acceptance Form, the Plan, the Limited
Partnership Agreements and your Partner Agreements, such Partner Agreements
shall control except to the extent otherwise required by Section 409A of the
Code.

 

12



--------------------------------------------------------------------------------

By executing this Acceptance Form, you indicate your acceptance of the Award set
forth above and agree to be bound by the terms, conditions and provisions set
forth in this Acceptance Form and the Plan, all of which are incorporated by
reference herein and are an integral part of this Acceptance Form. Please sign
and return this Acceptance Form to [NAME/TITLE] by [DATE]. In the event you fail
to return the executed original by such date, the Partnerships reserve the right
to terminate and forfeit the Award (including any rights provided for in this
Acceptance Form), or to suspend or forfeit all or any vesting event(s) arising
from the Award. This Acceptance Form may be executed in counterparts, which
together shall constitute one and the same original.

 

ACCEPTED AND AGREED TO AS OF THE GRANT DATE: PARTICIPANT:      

 

      [NAME]           OZ MANAGEMENT LP     By:   Och-Ziff Holding Corporation,
      its General Partner     By:  

 

    Name:       Title:       OZ ADVISORS LP     By:   Och-Ziff Holding
Corporation,       its General Partner     By:  

 

    Name:       Title:       OZ ADVISORS II LP     By:   Och-Ziff Holding LLC,  
    its General Partner     By:  

 

    Name:       Title:  

 

13